                                         Case 5:19-cv-02132-LHK Document 123 Filed 02/12/21 Page 1 of 2




                                   1
                                   2

                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11
                                  12     XUEFENG HUANG,                                      Case No. 19-CV-02132-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER TERMINATING LIMITED-
                                                                                             SCOPE PRO BONO APPOINTMENT
                                  14             v.

                                  15     BAOLIN GE,
                                  16                    Defendant.

                                  17
                                  18          On April 20, 2020, the Court appointed Andrew Ong, Indra Neel Chatterjee, and Wendell

                                  19   Lin (“Pro Bono Counsel”) of Goodwin Proctor LLP as pro bono counsel “for the limited purpose

                                  20   of representing [Plaintiff Xuefeng Huang] in connection with the parties’ upcoming settlement

                                  21   conference before United States Magistrate Judge Nathanael Cousins.” ECF No. 70. The Court

                                  22   later extended the scope of the limited scope representation “to represent [Plaintiff] in opposing

                                  23   Defendant’s motion to vacate.” ECF No. 99.

                                  24          The Federal Pro Se Program has informed the Court that Pro Bono Counsel’s limited scope

                                  25   representation is now concluded. Accordingly, the Court terminates the limited scope

                                  26   representation of Plaintiff by Pro Bono Counsel in this case.

                                  27
                                  28                                                     1
                                       Case No. 19-CV-02132-LHK
                                       ORDER TERMINATING LIMITED-SCOPE PRO BONO APPOINTMENT
                                         Case 5:19-cv-02132-LHK Document 123 Filed 02/12/21 Page 2 of 2




                                   1   IT IS SO ORDERED.

                                   2   Dated: February 12, 2021

                                   3                                         ______________________________________
                                                                             LUCY H. KOH
                                   4                                         United States District Judge
                                   5
                                   6
                                   7
                                   8
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14

                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21

                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28                                          2
                                       Case No. 19-CV-02132-LHK
                                       ORDER TERMINATING LIMITED-SCOPE PRO BONO APPOINTMENT
